I concur in the decree rendered in this case. The testimony referred to in bill No. 8 was heard by the judge out of the presence of the jury and was reduced to writing. None of the three witnesses testified, or could have known, that the wife of the deceased had a pistol or other weapon concealed under her apron. Their supposition in that respect was not founded upon actual knowledge and was not admissible as evidence. I do not understand why the judge sustained the objection to the questions referred to in bill No. 15, but the matter was not argued either orally or in the printed brief filed for the appellant, and I assume that the complaint is abandoned or admitted to be not well founded. *Page 575